Name: Council Regulation (EEC) No 3572/83 of 12 December 1983 fixing the guide prices for the fishery products listed in Annex I (A) and (D) to Regulation (EEC) No 3796/81 for the 1984 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 12 . 83 Official Journal of the European Communities No L 356/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3572/83 of 12 December 1983 fixing the guide prices for the fishery products listed in Annex I (A) and (D) to Regulation (EEC) No 3796/81 for the 1984 fishing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), and in particular Article 10 (3) thereof, Having regard to the proposal from the Commission , Whereas Article 10 ( 1 ) and (2) of Regulation (EEC) No 3796/81 provides that a guide price shall be fixed, for each of the products listed in Annex I (A) and (D) to that Regulation at a level which will help to stabilize market price and avoid the formation of surpluses in the Community ; whereas that level must also help support producers ' income and at the same time take account of consumers ' interest ; Whereas the guide price shall be based on the average of prices as defined in Article 10 (2) of that Regulation and on an assessment of production and demand pros ­ pects ; Whereas the application of the criteria laid down in Article 10 of Regulation (EEC) No 3796/81 and referred to above involves for the 1984 fishing year an increase for certain products and the stabilization of prices for others compared with prices applicable during the current fishing year ; whereas, in view of the seasonal variations in the characteristics of plaice, the guide price should be increased in a varying manner depending on the fishing season ; whereas, in the absence of certain information concerning price trends for each fishery product with given commercial characteristics , consideration should be given to the relationship between the average weighted market prices recorded when the guide prices were fixed for the previous fishing year for these products and the average weighted market prices now current, HAS ADOPTED THIS REGULATION : Article 1 The guide prices for the fishing year 1 January to 31 December 1984 for the products listed in Annex I (A) and (D) to Regulation (EEC) No 3796/81 and the cate ­ gories to which they relate are fixed in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 December 1983 . For the Council The President v C. SIMITIS (') OJ No L 379, 31 . 12 . 1981 , p. 1 . No L 356/2 Official Journal of the European Communities 20 . 12. 83 ANNEX Species Commercial specifications (') Guide price (ECU per tonne)Freshness category Size Presentation 1 . Herrings Extra, A 1 Whole fish 336 2 . Sardines (Sardina pilchardus) : (a) Atlantic Extra 3 Whole fish 537 (b) Mediterranean Extra 3 Whole fish 428 3 . Dogfish (Squalus acanthias) Extra, A 2 1 Whole fishGutted fish with head J 836 4. Dogfish (Scyliorhinus spp) Extra, A ' 1 Whole fishGutted fish with head j 806 5. Redfish (Sebastes spp) A 2 Whole fish 782 6. Cod A or A 2 3 Gutted fish with head Gutted fish with head j 1 053 7 . Saithe A or A 2 3 Gutted fish with head Gutted fish with head | 606 8 . Haddock A or A 2 3 Gutted fish with head Gutted fish with head | 788 9 . Whiting A or A 2 3 Gutted fish with head Gutted fish with head j 725 10 . Ling Extra, A 1 , 2 Gutted fish with head 867 1 1 . Mackerel Extra or A 1 2 Whole fish Whole fish | 277 12. Anchovies Extra 2 Whole fish 540 13 . Plaice A or A 2 3 Gutted fish with 4iead Gutted fish with head j 1 January to ) \ 30 April 1984 ) i 1 May to j ^ 31 December 1984 ^ 14. Hake (Merluccius merluccius) A 2 Gutted fish with head 23 16 15 . Shrimps of the genus Crangon crangon A 1 Simply boiled in water 1 401 "(') The freshness categories, sizes and presentation are defined pursuant to Article 2 of Regulation (EEC) No 3796/8 1 .